Citation Nr: 0623214	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  02-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for Keratosis Pilaris.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for residuals of a left 
shoulder injury.  

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine (claimed as neck and upper back 
pain).  

5.  Entitlement to an increased rating for residuals of an 
appendectomy, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for dysthymic disorder 
with depression and a history of primary insomnia with 
fatigue, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran has verified active military service for the 
period of August 1977 to August 1980 and for the period of 
September 1990 to June 1991.  The veteran also had inactive 
service for 11 years and 9 months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2001, 
February 2003, and August 2004 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In the August 2001 rating decision, the RO granted the claim 
of entitlement to an increased rating for residuals of an 
appendectomy and assigned a 10 percent disability rating, 
effective April 2001.  The claim of entitlement to service 
connection for residuals of a neck and back injury was 
deferred.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a Notice of Disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Therefore, the claim of entitlement to an increased rating 
for residuals of an appendectomy, currently evaluated as 10 
percent disabling, remains on appeal before the Board.  

In February 2003, the RO denied the claim of entitlement to 
service connection for degenerative disc disease of the 
cervical spine (claimed as a neck and back injury).  

In June 2003, the veteran presented personal testimony during 
a RO hearing before a Decision Review Officer.  A transcript 
of the hearing is of record.  

In August 2004, the RO denied the claims of entitlement to 
service connection for Keratosis Pilaris, migraine headaches, 
and residuals of a left shoulder injury.  The RO also denied 
the claims of entitlement to service connection for 
posttraumatic stress disorder (PTSD), a sleep disorder, 
chronic anxiety attacks, gout for the toes, and elevated 
cholesterol.  In January 2006, the veteran submitted a 
written statement indicating his intent to withdraw the 
issues of entitlement to service connection for gout of the 
toes, elevated cholesterol, a sleep disorder, an anxiety 
disorder, and PTSD.  

In January 2006, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  During the hearing, the veteran also stated his 
intent to withdraw the issues of entitlement to service 
connection for gout of the toes, elevated cholesterol, PTSD, 
a sleep disorder, and anxiety attacks.  A transcript of the 
hearing is of record.  

The issues discussed in detail below, are entitlement to 
service connection for Keratosis Pilaris, entitlement to 
service connection for migraine headaches, and entitlement to 
an increased rating for residuals of an appendectomy, 
currently evaluated as 10 percent disabling.  The issues of 
entitlement to service connection for residuals of a left 
shoulder injury, entitlement to service connection for 
degenerative disc disease of the cervical spine (claimed as 
neck and upper back pain), and entitlement to an increased 
rating for dysthymic disorder with depression and a history 
of primary insomnia with fatigue, currently evaluated as 10 
percent disabling, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The probative medical evidence of record does not show 
that there is a link between the veteran's current diagnosis 
of Keratosis Pilaris and his period of active military 
service.  

2.  The record does not contain evidence of a competent 
medical opinion which tends to link a current diagnosis of 
migraine headaches to the veteran's verified periods of 
active service.  

3.  The objective medical findings of record show that the 
sole residual of the in-service appendectomy is essentially a 
well-healed scar; the residual scar is not manifested by 
symptoms which meet the criteria for a separate compensable 
rating; the veteran does not suffer from residuals of an 
appendectomy which are consistent with moderately severe 
adhesions of the peritoneum.  


CONCLUSIONS OF LAW

1.  Keratosis Pilaris was not incurred in or aggravated by 
the veteran's verified periods of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2005).  

2.  Migraine headaches were not incurred in or aggravated by 
the veteran's verified periods of active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  

3.  The criteria for entitlement to an increased rating for 
residuals of an appendectomy, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Codes 7399-7301 (2005).  

4.  The criteria for entitlement to a separate compensable 
rating for the service-connected residual scar, status-post 
appendectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 
(2002) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claims of entitlement to an increased rating 
for residuals of an appendectomy in May 2001, October 2002, 
and March 2006.  In April 2004, the veteran was provided with 
notice of what type of information and evidence was necessary 
to substantiate the claims of entitlement to service 
connection for a skin condition (Keratosis Pilaris) and 
migraine headaches.  

In the March 2006 correspondence, the RO informed the veteran 
that his appeal was certified to the Board for disposition.  
Notice of the type of evidence necessary to establish a 
disability rating and/or an effective date for the 
disabilities on appeal was attached to the correspondence.  
The Board finds that any questions as to the appropriate 
disability rating or effective date to be assigned, in the 
event that the claims of entitlement to service connection 
and/or an increased rating are granted, have been adequately 
addressed in the RO's March 2006 correspondence.  The veteran 
was also given an opportunity to respond to the 
correspondence.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist with respect to the claim of entitlement to an 
increased rating for residuals of an appendectomy, in May 
2001 (prior to the August 2001 rating decision) and again in 
October 2002.  The veteran was notified of VCAA and VA's duty 
to assist with respect to the claims of entitlement to 
service connection for a skin condition and entitlement to 
service connection for migraine headaches in April 2004 
(prior to the August 2004 rating decision).  

The Board concludes that correspondences issued in May 2001, 
October 2002, April 2004, and March 2006 informed the veteran 
of why the evidence on file was insufficient to grant the 
claims; what the evidence of record revealed; what VA was 
doing to develop the claims; and what information and 
evidence was necessary to substantiate the claims.  These 
correspondences also informed the veteran of what he should 
do in support of the claims, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further informed to essentially submit everything in his 
possession with regard to establishing evidence which is 
considered necessary to substantiate the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, service personnel records, VA examination reports, 
VA medical treatment records, and non-VA medical records.  
The veteran has not identified any additional evidence that 
is pertinent to the claims which is not already associated 
with the claims file, and with the exception of the 
outstanding development noted in the Remand portion of this 
decision, there are no additional available records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

At the outset, the Board notes that the veteran's claims file 
includes two Department of Defense (DD) Form 214s which shows 
that he has verified periods of active duty service from 
August 1977 to August 1980 and from September 1990 to June 
1991.  
The veteran also has a verified period of prior inactive 
service for 11 years and 9 months.  It is his contention that 
he is now suffers from a Keratosis Pilaris and headaches as a 
result of his service.  

Service connection will be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease or disability that 
is diagnosed after discharge from service, when all of the 
evidence establishes that such disease or disability was 
incurred during service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in- 
service occurrence of the injury; and medical evidence of a 
nexus between an in-service injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2005).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id. 

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The veteran's military records document that he 
served in Southwest Asia in 1990 and 1991, making him a 
Persian Gulf veteran.  

A.  Service Connection Claims

Entitlement to Service Connection for Keratosis Pilaris

In February 2004, the veteran filed the claim of entitlement 
to service connection for skin problems.  In his statement, 
he maintains that since 1990, he has suffered from extremely 
painful skin problems that affect all of the upper part of 
his body, his groin area, his thighs, his back, and his neck.  
In the veteran's December 2005 statement in support of the 
claim, he asserted that he did not have a skin rash prior to 
serving in Desert Storm and that with each year that passed 
the skin problem worsened.  It is also his contention that as 
a result of his service he developed a skin condition which 
includes scarring blisters, and in the veteran's own words, 
"little dots." (See the copy of the Travel Board hearing 
transcript, dated in January 2006.)  

The service medical records for the veteran's period of 
verified active duty service, dated from August 1977 to 
August 1980, show that the veteran complained of 
Pseudofolliculitis Barbae.  The April 1980 medical record 
reveals objective findings of Pseudofolliculitis Barbae under 
the chin and on both jaws; he was assessed with mild 
Pseudofolliculitis Barbae.  On separation examination, dated 
in June 1980, the veteran's skin was evaluated as normal and 
the veteran was not diagnosed as having Keratosis Pilaris, or 
a skin condition consistent with Keratosis Pilaris.  

Service medical records for the veteran's verified period of 
active duty service, dated from September 1990 to June 1991, 
show that the veteran complained of skin irritation while 
shaving, folliculitis.  A Physical Profile, dated in October 
1990, reveals that the veteran suffered from folliculitis.  
During this period of service, the veteran was not diagnosed 
as having Keratosis Pilaris, or a skin condition consistent 
with Keratosis Pilaris.  Further, additional service records 
dated through October 1996 are also negative for a diagnosis 
of Keratosis Pilaris.  

The Board reviewed the following post-service medical 
evidence associated with the claims file: the July 1994 VA 
Persian Gulf Registry examination report; medical records 
from University Orthopedic Associates; medical records from 
University Hospital and Clinic; medical records from the 
University of Mississippi Medical Center; medical records 
from Jefferson County Family Hospital, dated in May 2004; a 
clinic progress note from W. L. McArthur, M.D., dated in May 
2004; medical treatment records from Natchez Regional Medical 
Center; medical treatment records from J. H. Fairbanks, M.D. 
, PLLC; medical records from Visual Therapy Services; VA 
examination reports, dated in November 1994, June 1995, July 
1997, September 1997, October 1997, June 2001, November 2002, 
December 2002, January 2003, October 2003, June 2005, and 
July 2005; a June 2004 medical statement from S. C. 
Tumminello, M.D.; and medical treatment records from the VA 
Medical Center (VAMC) in Jackson, dated from December 2000 to 
February 2005.  

In July 1994, the veteran underwent a Persian Gulf Registry 
examination.  On physical examination of the skin, there were 
no significant lesions detected.  On VA examination, dated in 
November 1994, evaluation of the skin revealed mild 
Pseudofolliculitis Barbae of the neck.  On VA examination, 
dated in June 1995, evaluation of the skin also revealed 
Pseudofolliculitis Barbae of the neck, as well as 
hyperpigmented scars on the veteran's back.  The examiner 
stated that the scars were not active.  On VA general medical 
examination, dated in July 1997, the examiner stated that the 
veteran suffered from rashes; however, there was no evidence 
of rash at the time of the examination.  

On VA examination, dated in September 1997, the veteran gave 
a history of having lesions in his right and left groin area 
for approximately five or six years and stated that the 
lesions were likely warts.  The examination report shows that 
the veteran related that the rashes began in 1992, in the 
area of his trunk and his extremities.  The examiner stated 
that the rashes were asymptomatic and that most of the spots 
that were seen were just dark spots and had no other 
qualities other than being dark spots.  Photos of the 
veteran's skin accompanied the examination; however, a skin 
disability, to include symptoms consistent with Keratosis 
Pilaris, was not noted in the examination report.  The 
examiner stated that he was unable to find a direct 
relationship between the examination findings and the 
veteran's period of service.  

The VA medical treatment records do not indicate that the 
veteran has symptoms of a skin disability which is consistent 
with Keratosis Pilaris.  While a December 2000 VA medical 
record shows that the veteran complained of skin problems, an 
evaluation of the veteran's skin in February 2001 revealed no 
rashes, moles, lesions, lumps, itching, dryness, or color 
change.  

In a June 2004 examination report, S. C. Tumminello, M.D. 
indicated that the veteran was seen in the earlier part of 
the month and that he complained of dry and scaly bumps on 
the upper arms and back which, according to the veteran, 
began during his period of service during the Persian Gulf 
War.  The examiner stated that the examination findings were 
consistent with Keratosis Pilaris, a common skin condition 
which is exacerbated by dry climates.  The examiner opined 
that the present skin condition is essentially related to his 
service in the dry harsh conditions of the Middle East.  

The Board also points out that during the January 2006 Travel 
Board hearing, the veteran testified that he suffered from 
itchy and flaky skin, as well as blisters on the back, 
shoulder, arm, hips, thighs, and legs.  He described blisters 
that were filled with puss.  He also testified that the skin 
condition is always present.  

Following the veteran's periods of service, in April 2003, 
the RO granted entitlement to service connection for 
Pseudofolliculitis Barbae.  The Board observes that Keratosis 
Pilaris is commonly referred to as a condition marked by the 
formation of hard conical evaluations in the opening of the 
sebaceous glands, especially of the thighs and arms, and 
which resemble permanent goose bumps.  

The determinative issue is whether the record includes 
competent medical evidence which tends to link the current 
diagnosis of Keratosis Pilaris to the veteran's periods of 
active service.  There are two evidentiary records which 
address this question, the statement contained in the 
September 1997 VA examination report and the statement 
included in the examination report of S. C. Tumminello, M.D., 
dated in June 2004.  The two evidentiary records, however, 
offer conflicting conclusions.  

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  This responsibility is more difficult when 
medical opinions diverge. The Board cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

After carefully reviewing both records, the Board finds that 
the June 2004 opinion, as compared to the findings and 
opinion contained in the September 1997 VA examination 
report, lacks probative value.  Considering the June 2004 
medical statement in conjunction with the evidence of record, 
the Board finds that the statement lacks probative value 
because the statement which relates Keratosis Pilaris to dry 
climate of the Middle East is not supported by the evidence 
of record, to include the service medical records.  

There is no evidence that the veteran suffered from a skin 
condition, other than Pseudofolliculitis Barbae, during his 
periods of verified service.  While the service medical 
records show complaints related to Pseudofolliculitis Barbae, 
none of the records include evidence of symptoms which can be 
considered consistent with Keratosis Pilaris.  Moreover, the 
examiner's failure to discuss the absence of documentation 
regarding Keratosis Pilaris in the service records and the 
fact that Keratosis Pilaris was diagnosed many years after 
service, indicates that the examiner did not base his opinion 
on a review of the veteran's complete medical history, to 
include an examination of his service medical records.  

In general the Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran, where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Given the foregoing, the Board rejects the June 2004 opinion 
and finds that the opinion is unpersuasive and lacks 
probative value.  The Board notes that the VA physician 
stated after reviewing the medical evidence and after an 
examination of the veteran that he could not conclude that 
there was a direct relationship between any skin findings and 
the veteran's period of service.  As the VA examiner based 
his decision on a complete review of the record, the Board 
finds the opinion to be more probative than the opinion which 
tends to link the veteran's skin condition to his Persian 
Gulf service. 

The RO considered whether the veteran's complaints of a skin 
condition were due to an undiagnosed illness, related to his 
period of service in the Persian Gulf under 38 C.F.R. 
§ 3.317, and determined that entitlement to service 
connection for a skin condition is not warranted under 
38 C.F.R. § 3.317 because the claimed skin condition is 
diagnosed as Keratosis Pilaris (a known clinical diagnosis).  
Thus, 38 C.F.R. § 3.317 is inapplicable.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Entitlement to Service Connection for Migraine Headaches

In February 2004, the veteran filed a claim of entitlement to 
service connection for migraine headaches.  The veteran 
maintains that his headaches began while he was on active 
duty.  He acknowledges that he has not been diagnosed as 
having migraine headaches, but he has, however, been 
diagnosed as having headaches.  In January 2006, he testified 
that he is entitled to service connection for headaches 
because prior to service he did not experience any headache 
condition; however, when he separated from service he began 
to experience headaches.  Thus, it is his contention that the 
headaches are related to his service.  (See the copy of the 
transcript of the January 2006 Travel Board hearing).  

The service medical records for the veteran's period of 
verified service, dated from August 1977 to August 1980, do 
not contain complaints, findings, or treatment for headaches, 
migraine or otherwise.  On enlistment examination, dated in 
December 1976, there is no mention of headaches; it is noted 
that the veteran is qualified for enlistment.  On 
examination, for the purpose of separation from service, 
there were no complaints, findings, or treatment regarding 
headaches.  

A January 1983 and an August 1987 reserve medical examination 
report shows that the veteran denied a history of frequent or 
severe headaches.

Service medical records for the veteran's verified periods of 
active duty service, dated from September 1990 to June 1991, 
do not contain complaints, findings, or treatment for 
headaches, migraine or otherwise.  The June 1991 examination 
for the purpose of "demob." shows that the veteran had a 
normal neurologic evaluation and the June 1991 Report of 
Medical History shows that the veteran denied having a 
history of frequent or severe headaches.  

The Board points out that there are records which are dated 
during the verified inactive duty period which shows that the 
veteran complained of headaches.  On service examination, 
dated in October 1996, the veteran complained of frequent or 
severe headaches.  The examination, dated in October 1996, 
shows that the veteran complained of frequent or severe 
headaches.  It is important to note that the records do not 
show that the veteran was diagnosed as having migraine 
headaches.  

The post-service evidence associated with the claims file 
includes numerous VA examinations reports, VA medical 
treatment records from the VAMC in Jackson, and non-VA 
medical treatment records.  (See the detailed list of medical 
records which is stated in detail above).  

The veteran underwent a Persian Gulf Registry protocol 
examination in July 1994.  One of the veteran's chief 
complaints was headaches.  The examiner concluded that the 
veteran suffered from tension headaches.  The veteran 
presented for VA examination in November 1994.  In the 
November 1994 VA neurological examination report, the 
examiner states that the veteran's neurologic examination was 
normal and that the veteran suffered from muscle contraction 
headaches, possibly related to generalized arthralgias.  On 
VA neurological examination, dated in July 1997, the examiner 
concluded that the veteran's neurologic examination was 
normal and that the veteran experienced occasional minor 
muscle contraction type headaches.  

The VA medical treatment records form the VAMC in Jackson, 
reveal that the veteran continued to suffer from headaches.  
A January 2005 mental health outpatient treatment record 
states that the veteran has a history of headaches that 
affect the left side of the head and behind the ear.  The 
examiner reported that the headaches were brought on by 
stress or tension.  There is no documentation within these 
records which suggests that the veteran is actually 
experiencing migraine headaches or headaches which are 
related to the veteran's verified periods of active service.  

The initial inquiry for consideration is whether there is 
competent evidence which tends to show that the veteran is 
diagnosed as having migraine headaches.  Given the foregoing, 
the Board finds that the record does not include competent 
medical evidence which tends to show that the veteran is 
currently diagnosed as having migraine headaches.  The 
veteran's headaches have been described as tension headaches 
and muscle contraction headaches, but his headaches have not 
been described, or otherwise characterized, as migraine 
headaches.  

The Board also considered whether the veteran's complaints of 
headaches were due to an undiagnosed illness, related to his 
period of service in the Persian Gulf under 38 C.F.R. 
§ 3.317, and determined that entitlement to service 
connection for headaches is not warranted under 38 C.F.R. 
§ 3.317 because the evidence of record shows that the 
veteran's headaches have been described as tension headaches 
and muscle contraction headaches.  Moreover, on VA 
examination dated in November 1994, the examiner stated that 
the veteran's muscle contraction headaches were possibly 
related to generalized arthralgias.  Note that arthralgias is 
commonly referred to as neuralgic pain in a joint.  The Board 
finds that there is no evidence which tends to show that the 
veteran's headaches are manifestations of an undiagnosed 
illness.  Thus, 38 C.F.R. § 3.317 is inapplicable.  

In order to prevail on the issue of service connection, the 
Board must first find that there is medical evidence of a 
current disability.  See Hickson.  Because the record lacks 
medical evidence of a current disability or migraine 
headaches, the veteran does not meet the requirements for 
entitlement to service connection for this condition.  In the 
absence of medical evidence of a current diagnosis of 
migraine headaches, the Board finds that entitlement to 
service connection for migraine headaches is unwarranted.  

Moreover, there is no evidence that the veteran developed a 
headache disorder (tension/muscle contraction headaches) 
during his period of verified active military service.  The 
evidence shows that during active military service, the 
veteran denied having frequent or severe headaches and there 
is no competent medical evidence linking the veteran's 
tension and muscle contraction headaches to his period of 
active military service.  While the medical reports show that 
during the veteran's periods of inactive duty the veteran 
complained of headaches, service connection can only be 
established for injuries during periods of inactive duty 
training, and not for diseases.

In the absence of evidence showing that the veteran has 
headaches, including migraine headaches which were incurred 
during active military service, the Board must finds that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


B. Increased Rating Claim

Entitlement to an Increased Rating for Residuals of an 
Appendectomy, currently Evaluated as 10 Percent Disabling

In August 1980, the RO awarded service connection for 
residuals of an appendectomy and assigned a noncompensable 
rating, effective August 1980.  The noted residual is a scar.  
In April 2001, the veteran submitted a statement indicating 
that the residuals of the appendectomy increased in severity.  
In the August 2001 rating decision, the RO assigned a 10 
percent disability rating for residuals of an appendectomy, 
effective April 2001.  A 10 percent disability rating is not 
the maximum benefit allowed under the law; therefore, the 
Board must consider whether the veteran is entitled to yet a 
higher rating for residuals of an appendectomy.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

During the January 2006 Travel Board hearing, the veteran 
testified that the appendectomy residuals include pain and 
numbness from a scar, diarrhea, and constipation.  The 
veteran has submitted several statements in support of his 
claim of entitlement to an increased rating for residuals of 
an appendectomy.  His primary contention is that the 
residuals of the appendectomy have increased in severity.  
(See the statements in support of the veteran's claim, dated 
in August 2001, May 2005, and December 2005; see also the 
July 2002 Substantive Appeal)  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that the veteran's appendectomy residuals are 
evaluated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-
7301.  With regard to hyphenated Diagnostic Codes, 38 C.F.R. 
§ 4.27 provides that hyphenated Diagnostic Codes are used 
when a rating under one Diagnostic Code requires the use of 
an additional Diagnostic Code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  

The evidence shows that the veteran's residual disability 
resulting from the appendectomy includes a scar.  Therefore, 
the portion of the Rating Schedule which addresses skin 
disabilities is applicable to this appeal.  During the 
pendency of the veteran's appeal, VA revised the regulations 
and rating schedule for the evaluation of skin disorders, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. 
(July 31, 2002) (codified at 38 C.F.R. § 4.118).  The Board 
also notes that the criteria for the evaluation of 
disabilities of the digestive system, specifically Diagnostic 
Code 7399- 7301, were also amended during the appeal period, 
effective July 2, 2001.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Evaluation of Residuals of an Appendectomy under Diagnostic 
Codes that Correspond to the Portion of the Rating Schedule 
which Pertains to the Digestive System

The Board points out that the change in the criteria for 
evaluating disabilities related to the digestive system, 
essentially leaves the application of the provisions of 
Diagnostic Code 7399-7301 unchanged.  Under Diagnostic Code 
7301, the criteria for evaluating adhesions of the  
peritoneum provides that a 10 percent rating is assigned for 
moderate adhesions of the peritoneum, characterized by 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  The next higher rating of 30 percent is assigned 
for moderately severe adhesions of the peritoneum, 
characterized by partial obstruction manifested by delayed 
mobility of barium meal and less frequent and less prolonged 
episodes of pain.  38 C.F.R. § 4.114, Diagnostic Codes 7399-
7301 (2005).  

On VA examination, dated in June 2001, the veteran stated 
that following the appendectomy, he suffered from chronic 
problems with constipation.  The impression was residuals of 
appendectomy; primarily constipation.  

On VA examination, dated in November 2002, the veteran's 
chief complaint was persistent constipation.  He related that 
he may not have a bowel movement for three to four days and 
sometimes he may not have one for two weeks.  He takes 
medication for his problems with constipation and reports 
that he does not experience blockage and he did not undergo 
any subsequent surgery for intestinal problems.  The examiner 
stated that the air contrast barium enema (ACBE) was normal 
and that the veteran's problems with constipation were not 
related to the appendectomy.  

The VA medical treatment records, dated from October 2001 to 
April 2002, show complaints, treatment and diagnoses for 
other disabilities.  These records do not include evidence of 
any symptoms associated with residuals of an appendectomy 
that meet the criteria for the next higher rating of 30 
percent under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7301.  

In October 2003, the examiner stated that a review of the 
service records and subsequent examinations do not reveal any 
indication of bowel dysfunction which is related to the 
veteran's appendectomy residuals.  The examiner reports that 
the symptoms that would be related to residuals of an 
appendectomy would be small bowel or large bowel obstruction 
secondary to adhesions.  The examiner stated that the 
veteran's medical history does not support such findings.  

A review of the most recent examination, dated in July 2005, 
reveals that the veteran is diagnosed as having chronic 
constipation and GERD.  The examiner stated that these 
symptoms were not related to the appendectomy.  There was no 
evidence of adhesion to the subcutaneous tissue and no 
evidence of hernia.  

In the absence of evidence which shows that the appendectomy 
residuals are manifested by moderately severe peritoneum 
adhesion with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain, the next higher rating of 30 percent under 
Diagnostic Code 7301 is not warranted.  38 C.F.R. § 4.114, 
Diagnostic Codes, 7399-7301 (2005).  

The Board considered whether the veteran is entitled to a 
higher rating under any other potentially applicable 
Diagnostic Code which corresponds to the portion of the 
Rating Schedule that pertains to the digestive system and 
finds that entitlement to the next higher rating for 
residuals of an appendectomy is unwarranted under any other 
potentially applicable Diagnostic Code.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993)

Evaluation of Residuals of an Appendectomy under Diagnostic 
Codes that Correspond to the Portion of the Rating Schedule 
that Pertains to Disabilities of the Skin

The Board next considers whether the veteran is entitled to a 
higher rating based on the service-connected residual scar.  
In other words, whether the veteran is entitled to a separate 
compensable rating for the residual scar.  In this regard, 
the Board notes that the veteran's residuals of an 
appendectomy, was rated based on the scar.

Note that separate ratings for different manifestations of 
the same injury, where none of the symptomatology of any one 
of the conditions is duplicative of, or overlapping with, the 
symptomatology of the other conditions, is permissible, and 
such combined ratings do not constitute pyramiding prohibited 
by 38 C.F.R. § 4.14.  See Estaban v. Brown, 6 Vet. App. 259, 
262 (1994).  In order to receive a separate rating for the 
service-connected residual scar, the evidence must show that 
any impairment resulting from the scar is manifested by 
symptoms which meet the criteria for a compensable rating 
under the applicable Diagnostic Codes.  

On VA examination, dated in June 2001, the examiner stated 
that the veteran had a non-tender residual scar.  In November 
2002, the examiner stated that the scar was non-tender and 
not associated with any chronic skin changes or ulcerations 
or affixed to any underlying structure.  In October 2003, the 
examiner suggested that the veteran's residuals include 
tenderness of the scar and tenderness of the right lower 
quadrant.  In June 2005, the examiner noted that the veteran 
had an appendectomy scar, but that the scar did not present 
discomfort for the veteran.  

Prior to August 30, 2002, the criteria under 38 C.F.R. 
§ 4.118, provided a 10 percent rating for superficial scars 
which were poorly nourished with repeated ulcerations and for 
superficial scars which were tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  The medical evidence consistently states that the 
veteran's residual scar is well-healed.  The preponderance of 
the evidence also shows that there are no objective 
manifestations that the veteran's scar is painful.  On 
physical examination in November 2002, the examiner noted 
that there was a scar in the right lower quadrant which was 
non-tender.  On VA examination, dated in June 2005, there was 
no tenderness of the scar.  There is also no evidence which 
tends to show that the scar causes limitation of motion of 
the affected part: the abdomen.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (prior to August 2002).

Given the foregoing, when applying the rating criteria prior 
to August 30, 2002, a separate compensable rating is not 
warranted for the residual scar.  

Effective, August 30, 2002, under 38 C.F.R. § 4.118, 
Diagnostic Code 7801, a 10 percent rating is assigned for 
scars other than the head, face or neck that are deep or that 
cause limited motion when the area or areas exceeds 6 square 
inches (39 sq. cm.).  These criteria are inapplicable since 
on VA examination, dated in June 2005, the objective evidence 
shows that the veteran's scar measures 3.75 inches x 1/4 
inches.  In June 2005, the examiner noted that the veteran 
had an appendectomy scar, but that the scar did not present 
discomfort for the veteran.  There is also no evidence that 
the scar causes any limitation of motion.  

Under Diagnostic Codes 7802, 7803, 7804 the criteria provides 
a 10 percent rating for scars , other than the head, face or 
neck that are superficial and that do not cause limited 
motion and which involves an area or areas of 144 square 
inches (929 sq.cm..) or greater, scars which are superficial 
and unstable an d scars which are superficial and painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804 (2005).  

Under Diagnostic Code 7805, other scars are rated on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).  

The evidence of record fails to show that a compensable 
rating is warranted under the revised rating criteria.  In 
this regard, the evidence does not show any objective 
indication that the scar is painful on examination, the scar 
does not cause any limitation of motion, and the scar does 
not involve an area of 144 square inches or greater.  

Since the criteria for a compensable rating is not warranted 
under the old or revised skin criteria, the Board finds that 
a separate compensable rating is not warranted based on the 
residual scar.  In view of the foregoing, the Board concludes 
that the 
preponderance of the evidence is against the claim for an 
increased rating based on the residual scar; the benefit-of-
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for Keratosis Pilaris is 
denied.  

Entitlement to service connection for migraine headaches is 
denied.  

Entitlement to an increased rating for residuals of an 
appendectomy, currently evaluated as 10 percent disabling, is 
denied.  


REMAND

Residuals of a Left Shoulder Injury

The veteran claims that he was involved in an accident in 
1991 and again in 2000.  He associates the 1991 accident with 
his service in Saudi Arabia, where he claims that he was 
rear-ended by a truck and suffered injuries to the neck area 
and the shoulder.  He associates the 2000 accident with 
United States (U.S.) reserve service in Korea, where he 
essentially claims that he re-injured the area of the neck 
and shoulder when the van that he was a passenger in was 
rear-ended.  

The veteran has verified active service from August 1977 to 
August 1980 and from September 1990 to June 1991.  The 
Department of Defense (DD) Form 214 shows that the veteran 
has active duty service from September 1990 to June 1991.  
The form also indicates that the veteran had prior inactive 
service of eleven (11) years and nine (9) months.  

The Board notes that when examined by the military in 
February 1987, the veteran complained of a painful or trick 
shoulder or elbow.  However, when the veteran re-enlisted for 
the verified period of active duty, from September 1990 to 
June 1991, he did not have any complaints related to the 
shoulder.  On separation examination, dated in June 1991, the 
veteran did not indicate that he had complaints related to 
the left shoulder.  The veteran alleges that he re-injured 
the left shoulder when he was involved in an additional 
accident in Korea during U.S. Reserve service in 2000.  There 
are no service records associated with the claims file, which 
verifies the veteran's U.S. reserve service in 2000.  
Additionally, any medical evidence associated with his 
reserve service in 2000 should be obtained.  In this regard, 
the Board notes that the RO has attempted to obtain service 
medical records from 2000.  There is, however, no indication 
that the RO has made a finding that the records do not exist 
or that further efforts to obtain those records would be 
futile. 

The post-service medical records show that the veteran 
currently has complaints which are related to the left 
shoulder.  The post-service medical records also show that 
the veteran injured the left shoulder when he was involved in 
a motor vehicle accident in September 2002.  

In order to fairly decide whether the veteran is entitled to 
service connection for residuals of a left shoulder injury, 
it is necessary to verify all of the veteran's periods of 
service, to include all periods of active duty for training 
and inactive duty training, and obtain any corresponding 
medical records.  The veteran's period(s) of service must be 
verified by the National Personnel Records Center or any 
other appropriate United States service department.  Once the 
veteran's service has been verified, a list of the veteran's 
periods of service, to include dates of active duty, active 
duty for training, and inactive duty training should be 
compiled.  

Degenerative Disc Disease of the Cervical Spine (claimed as 
neck and upper back pain)

The Board also notes that the medical records which are dated 
during the veteran's reserve service shows that he complained 
of back pain.  The February 1987 Report of Medical History 
shows that the veteran related a history of recurrent back 
pain.  The Report of Medical History also states that the 
veteran reported that he pulled a muscle in the back, he was 
treated with medication, and that he has not had any problems 
since the injury.  

Additional service medical records for the veteran's verified 
periods of active duty service, dated from September 1990 to 
June 1991, shows that on separation examination, dated in 
June 1991, the veteran complained of back pain due to an 
accident that occurred in Saudi Arabia.  A Southwest Asia 
Demobilization/ Redeployment Medical Evaluation, signed by 
the veteran in June 1991, shows that the veteran complained 
of back pain due to an accident in a "915."  He states that 
he was hit from the rear.  The June 1991 Orthopedic Consult 
reports that the veteran related complaints of back pain 
which he states was present for 4 to 5 months and that he was 
in an accident in Saudi Arabia.  The examiner's notation 
essentially states that the X-ray study was normal and that 
the veteran was assessed with musculoskeletal pain.  

The veteran alleges that he re-injured the back when he was 
involved in an additional accident in Korea during U.S. 
Reserve service in 2000.  There are no service records 
associated with the claims file, which verifies the veteran's 
U.S. reserve service in 2000.  

Post service medical records show that the veteran is 
currently diagnosed as having degenerative disc disease of 
the cervical spine.  The post-service records also show that 
he was involved in a motor vehicle accident in September 
2002.  

The Board determines that in order to fairly decide the claim 
of entitlement to service connection for degenerative disc 
disease of the cervical spine, it is necessary to verify all 
of the veteran's periods of service, to include all periods 
of active duty for training and inactive duty training, and 
obtain any corresponding medical records.  Once the veteran's 
service has been verified, a list of the veteran's periods of 
service, to include dates of active duty, active duty for 
training, and inactive duty training should be compiled.  
Thereafter, the veteran should be scheduled for a VA 
examination, to include an opinion regarding the etiology of 
his cervical spine disability, also claimed as upper back and 
neck pain.


Dysthymic Disorder with Depression and a History of Primary 
Insomnia with Fatigue

The Board notes that the veteran has not received a Statement 
of the Case for the issue of entitlement to an increased 
rating for dysthymic disorder with depression and a history 
of primary insomnia with fatigue, currently evaluated as 10 
percent disabling.  In September 2005, the veteran filed the 
claim of entitlement to an increased rating for dysthymic 
disorder with depression and a history of primary insomnia 
with fatigue and the RO also denied the claim in September 
2005.  

The Notice of Disagreement, dated in October 2005, shows that 
the veteran disagreed with the RO's September 2005 denial.  
The RO has not issued a Statement of the Case which addresses 
this issue and the Board finds that a Remand for this action 
is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, the claim is REMANDED to the RO for 
the following:

1.  Issue the veteran and the 
representative a Statement of the Case on 
the issue of entitlement to an increased 
rating for dysthymic disorder with 
depression and a history of primary 
insomnia with fatigue.  The veteran 
should be given the opportunity to 
thereafter perfect an appeal on this 
issue by filing a timely Substantive 
Appeal.  The claim of entitlement to an 
increased rating for dysthymic disorder 
with depression and a history of primary 
insomnia with fatigue will thereafter be 
subject to appellate review only if the 
appeal has been properly perfected.  (The 
Board also notes that proper VCAA notice 
has not been provided to the veteran 
concerning this issue.)

2.  Contact the National Personnel Record 
Center and/or any other service 
department and request that they verify 
the dates for which the veteran had 
active duty, active duty for training, 
and inactive duty for training.  If the 
requested information cannot be obtained, 
inform the veteran of the unsuccessful 
efforts and allow him the opportunity to 
submit the outstanding records for VA's 
review.  Compile a list of all verified 
period(s) of active service, active duty 
for training, and inactive duty for 
training.  Also obtain any corresponding 
medical records for each of these periods 
of service.  

If all active duty/inactive duty for 
training service medical records cannot 
be associated with the claims file, the 
RO should note in the claims file that 
the records do not exist or that further 
efforts to obtain these records would be 
futile.  The RO should thereafter, give 
the veteran an opportunity to submit any 
service medical records that he may have 
in his possession or to submit any 
alternative sources of evidence to 
support his claims.

3.  Schedule the veteran for VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any diagnosed disability of the left 
shoulder and degenerative disc disease of 
the cervical spine (claimed as upper back 
and neck pain)  The veteran's claims file 
and a copy of this REMAND must be made 
available to and reviewed by the 
examining physician.  The physician 
should be provided with a list of all of 
the veteran's periods of active duty 
service and periods of active/inactive 
duty for training.  Following the 
examination, the examiner should address 
the following:

a.) State the diagnosis of any 
current left shoulder disability 
found on examination.  

b.) State the diagnosis of any 
current cervical spine disorder, 
also claimed as upper back and neck 
pain, found on examination.  

c.) Review the compiled list of the 
veteran's verified periods of 
active/inactive duty for training.  

d.) If a disability of the left 
shoulder is diagnosed, provide an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that a left shoulder 
disability was incurred in or 
aggravated by the veteran's period 
of active service, or during any 
period of active/inactive duty for 
training.  

Specifically address the 
relationship, if any, between any 
currently diagnosed left shoulder 
disability and the veteran's 
September 2002 motor vehicle 
accident.  

e.) If a disability of the cervical 
spine (claimed as upper back and 
neck pain) is diagnosed, provide an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that a cervical spine 
disability (claimed as upper back 
and neck pain) was incurred in or 
aggravated by active military 
service, active duty for training or 
inactive duty for training.  

Specifically address the 
relationship, if any, between any 
currently diagnosed cervical spine 
disability (claimed as upper back 
and neck pain) and the veteran's 
September 2002 motor vehicle 
accident.  

The examiner must provide a complete 
rationale for the opinions expressed.  

4.  Provide the veteran with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claims.  

5.  Readjudicate these claims.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


